DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/6/2022.  In particular, claim 1 has been amended to recite “wherein the polypropylene polymer has a long chain branching level of less than 0.001 LCB per 1000C.” Claims 13-14 are cancelled.
It is noted that the newly introduced limitations added to claim 1 were not present at the time of the preceding action. None of the previously examined claims recited the limitation “wherein the polypropylene polymer has a long chain branching level of less than 0.001 LCB per 1000C.”  For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malm et al. (EP 1816158).
Malm et al. (EP 1816158) teaches polyolefin compositions for foam applications.  Malm teaches that the polyolefin is preferably a linear polypropylene having a branching index of 1.0. See ¶19. This means the amount of branching per 1000C would be zero or nearly zero, which meets amended instant claim 1. The polypropylene is a homopolymer or copolymer. See ¶30. The compositions further comprise a nucleating agent, with 1,3:2,4-bis-(3,3-dimethyl-benzylidene)-sorbitol described as preferred (¶16). This is a clear typographical error, with 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol being what was intended, as 1,3:2,4-bis-(3,3-dimethyl-benzylidene)-sorbitol does not exist, and 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol is a known nucleating agent for polyolefin foams. In the Examples, a butane or carbon dioxide blowing agent is added to the composition. See ¶46 and ¶48. At least one nucleating agent can be present, which means a nucleating agent, in addition to 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol, can be present. This meets claim 15. The amount of nucleating agent is from 0.001 to 1wt%. See ¶15 of Malm. The amount of polypropylene, which is linear, is from 70-95wt%. See ¶24 of Malm. While the 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol of Malm is described as a nucleating agent, the 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol of Malm is identical to the “melt strength modifier” added to the polypropylene of the instant claims. As the materials identical, they will perform in an identical manner when added to an identical compound (linear polypropylene), and the 1,3:2,4-bis-(3,4-dimethyl-benzylidene)-sorbitol of Malm will necessarily perform the function of “melt strength modifier.” The amount of polypropylene of Malm overlaps the amount recited in instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Malm to use an amount of linear polypropylene (meaning the long chain branching level meets the branching level recited in amended claim 1) which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The amount of 1,3:2,4-bis(3,4-di-methyldibenzylidene)-sorbitol disclosed for use in Malm et al. is close enough to the lower end point (1% by weight) recited in claim 1 that one of ordinary skill in the art would have expected identical properties to be achieve with 1wt% as when, for example, 1.001, 1.01, or 1.1wt% (which fall within the instantly claimed range of instant claim 1) are utilized.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of the instantly claimed range, it will be noted that Applicant’s data actually demonstrates that use of 0.8wt% (which falls within the scope of Malm et al.) provides the instantly claimed viscoelasticity index, a high shear thinning force, and a higher elasticity index than when 2wt% of the modifier is used. What this shows is that the instant specification provides evidence against the criticality of the instantly claimed range and provides evidence that use of the amount and type of α-nucleating agent of Malm (which is identical to and corresponds to the instantly claimed melt strength modifier) provides the instantly claimed viscoelastic transition temperature of instant claim 1. 
As discussed above, Malm et al. teach a polypropylene polymer blended with 1,3:2,4-bis(3,4-di-methyldibenzylidene)-sorbitol (which is the preferred α-nucleating agents of Malm; see ¶16) in amounts which are essentially the same (1wt%) as recited in instant claim 1. The embodiments containing 1wt% of 1,3:2,4-bis(3,4-di-methyldibenzylidene)-sorbitol will necessarily have the properties recited in the instant claims, including increased melt strength; creation of a penetration network when the polymer is heated to a molten state; having a viscoelastic/viscosity (claim 18) transition temperature of at least 180ºC (claim 1) or from 190ºC to 230ºC (claim 10) or from 180ºC to 230ºC (claim 18); a strain hardening index which meets claims 4, 8,and 18; a shear thinning factor which meets claims 4, 9, and 18; and an elastic index which meets claims 4, 11, and 18. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 4-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hadimani et al. (WO 2017/042092).
Hadimani et al. teach a composition comprising a polyolefin (abstract), wherein the polyolefin is present in an amount of at least, for example, 90wt% (see page 3, lines 33-35). An expressly named examples of polyolefin is propylene-based polymers (see page 3, line 29), including propylene homopolymers or copolymers (page 4, lines 14-20). The amount of branching of the propylene-based polymer is low, with an example being 0 to 5 branches/1000 carbon atoms (see page 5, lines 21-24). This overlaps the amount of branching recited in amended instant claim 1. The compositions of Hadimani preferably include a 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol (page 25, lines 12-13) as an additional nucleating agent. The 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol is identical to the 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol described as a “melt strength modifier” used in the instant invention. Thus, these identical materials will function in an identical manner when added to an identical compound, i.e. a linear polypropylene having the same branching level, including modifying a melt strength. The amount of additionally nucleating agent, of which 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol is a preferred example, used in Hadimani, is for example, about 1000 ppm or more and about 10,000 ppm or less, which is a range of 0.1wt% to about 1wt%. See page 21, lines 14-19. This overlaps the range of instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hadimani et al. to use an amount of 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of Hadimani comprise identical amounts of identical materials as the composition recited in the instant claims. Particularly, embodiments of Hadimani et al. include a polypropylene having a branching level as recited in the instant claims which is combined with identical amounts of an identical material, 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol, which is necessarily a melt strength modifier. These embodiments will necessarily have the same properties as recited in the instant claims, including increased melt strength; creation of a penetration network when the polymer is heated to a molten state; having a viscoelastic/viscosity (claim 18) transition temperature of at least 180ºC (claim 1) or from 190ºC to 230ºC (claim 10) or from 180ºC to 230ºC (claim 18); a strain hardening index which meets claims 4, 8,and 18; a shear thinning factor which meets claims 4, 9, and 18; and an elastic index which meets claims 4, 11, and 18, by virtue of identical materials being combined in identical amounts. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additives such as blowing agents can further be added to the compositions of Hadimani et al. See page 26, line 4. The compositions of Hadimani include a nucleating agent in addition to the disclosed 1,3:2,4-bis(3,4-dimethylbenzylidene) sorbitol. See entire document. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hadimani et al. (WO 2017/042092) and further in view of Musgrave (EP 1676874).
Hadimani et al. teach the compositions as discussed in this rejection above, the rejection of which is incorporated herein by reference in its entirety. While Hadimani teaches that blowing agents can be included in the compositions of the invention, Hadimani et al. does not described specific blowing agents such as those recited in instant claim 17.
However, Musgrave (EP 1676874) teach polypropylene compositions which include linear polypropylene homopolymers or copolymers (¶18) and which further include nucleating agents and blowing agents (¶20). Expressly named examples of blowing agents include nitrogen, carbon dioxide, chlorofluorocarbons and HCFCs. See ¶29.
Both Hadimani and Musgrave relate to the field of compositions which include, for example, linear polypropylene which is combined with a nucleating agent and a blowing agent, the compositions of which are used to produce, for example, food packaging (see ¶42 of Musgrave et al. and page 28, lines 4-5 of Hadimani). While Hadimani teaches that blowing agents can be included in the compositions of the invention, Hadimani does not teach specific blowing agents to add. One of ordinary skill in the art would be motivated to look to Musgrave et al., which is from the same field of endeavor as Hadimani, to determine which blowing agents to use as the blowing agents of Hadimani et al. 

Response to Arguments
Applicant’s arguments filed on 7/6/2022 wi have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, the new grounds of rejection of which were necessitated by Applicant’s amendments filed on 7/6/2022. 
It will be made of note that the subject matter of previously presented claim 14 is not what has been placed in amended claim 1. Claim 14 previously recited a branching index of less than about 0.001. This is not what is present in amended instant claim 1, which recites that the propylene polymer has a long chain branching level of less than 0.001 LCB per 1000C. None of the previously recited claims recited a branching level. The claims were not indefinite, and they were treated for what they expressly recited therein. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Any features of the specification were not read into the claims. Thus, the amendment to claim 1 presents a limitation which was not present in any of the previously examined claims, and the claims are properly rejected as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766